Exhibit 10.2

 

 

        Fisher Communications, Inc

[Logo of Fisher Communications]

      100 4th Avenue North, Suite 440         Seattle, WA 98109         Tel:
(206) 404-6783         Fax: (206) 404-6765         www.fsci.com                
  William W. Krippaehne Jr.         President & CEO         billk@fsci.com

 

May 3, 2004

 

 

 

 

 

Mr. David D. Hillard

14125 105th Avenue NE

Kirkland, WA 98034

 

Dear Dave,

 

This letter serves as follow up to your letter of April 19 addressed to James W.
Cannon, as chairman of the Fisher Communications, Inc. Compensation Committee
requesting a waiver of the three (3) month limitation on exercise of your stock
options following termination of employment.

 

Please be advised by this letter that the Committee has agreed to your request
to waive the three (3) month limitation of section 13(a) of the Incentive Plans
and that such period shall now be consistent with the five (5)year period
contained in Section13(b) of such Incentive Plans.

 

Sincerely,

 

/s/ William W. Krippaehne Jr.

 

 

Cc: Robert Bateman

   Laura Boyd